DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2029 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This is the first action on the merits. Claims 1-20 are pending and presented to be examined upon their merits.
Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 1 recites, “one or more processors for executing a model engine…, wherein the model engine is being operated in accordance with a smart contract to enable…to collaboratively produce a machine learning model…;” “and generating encrypted keys to enable the two entities to utilize the blockchain infrastructure to exchange the tracked changes…and to exchange an updated machine learning model.”
Claim 9 recites, “and generating  encrypted keys to enable the two or more entities to utilize the blockchain infrastructure to exchange the tracked changes...”



“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]





Not Positively Recited



Claim 1 recites, “one or more processors…wherein the model engine is being operated in accordance with a smart contract…””



“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Functional Language
MPEP 2114

Claim 1 recites, “one or more processors…wherein the model engine is configured to…”
Claim 3 recites, “comprising one or more processors…wherein the data selector module is configured to…”
Claim 6 recites, “comprising one or more processors…a plurality of model engines communicatively coupled to each other and configured to…”
Claim 14 recites, “executing a plurality of model engines communicatively coupled to each other and configured to…”


“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]

















Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “one or more processors…executing a model engine communicatively coupled to at least one data source…”
	According to the specification, “[0074] In some embodiments, as shown in FIG. 7, the computer system 700 includes a processor 705, memory 710 coupled to a memory controller 715, and one or more input devices 745 and/or output devices 740, such as peripherals, that are communicatively coupled via a local I/O controller 735. These devices 740 and 745 may include, for example, a printer, a scanner, a microphone, and the like. Input devices such as a conventional keyboard 750 and mouse 755 may be coupled to the I/O controller 735. The I/O controller 735 may be, for example, one or more buses or other wired or wireless connections, as are known in the art. The I/O controller 735 may have additional elements, which are omitted for simplicity, such as controllers, buffers (caches), drivers, repeaters, and receivers, to enable communications.”
	However the specification does not provide details as to how a model engine is communicatively coupled to at least one data source storing training data and at least one data source storing testing data. In other words, the algorithms, step or procedures taken to perform the function must be described in the specification with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [see MPEP 2181 IV: MPEP 2161 01 I)

Claim 1 recites, “one or more processors…wherein the model engine is being operated in accordance with a smart contract…”
According to the specification, “[0005] Embodiments of the present invention are directed to a distributed machine learning system. A non-limiting example of the distributed machine learning system includes a memory having computer-readable instructions and one or more processors for executing a model engine communicatively coupled to at least one data source storing training data and to at least one data source storing testing data. The model engine is being operated in accordance with a smart contract to enable two or more entities to collaboratively produce a machine learning model based on the training data using blockchain infrastructure.”
	However the specification does not provide details as to how the model being operated in accordance with the smart contract. In other words, the algorithms, step or procedures taken to perform the function must be described in the specification with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [see MPEP 2181 IV: MPEP 2161 01 I)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claims

Claim 1 recites, “wherein the model engine is being operated in accordance with a smart contract…”
	IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”

Claim 1 recites, “wherein contributions of each of the two or more entities are entered into a ledger of the blockchain infrastructure as blocks…”. The claim is indefinite because it is unclear whether infringement occurs when the machine learning system is created or when contributions of each of the two or more entities are used and entered into a ledger of the blockchain infrastructure. 
IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”
Claim 1 recites, “wherein the model engine is configured to execute the computer readable instructions…”
	Claim 17 recites, “a computer program product” which is a product. However, the claim also performs a method of:  “providing a machine learning model”, “tracking changes”, “posting changes”, “generating encrypted keys”
	Ex parte Lyell, “Further we mus agree with the examiner that a single claim which pororts to be both product or machine and process is ambiguous and is properly rejected under 35 U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention.”



Unclear Scope

Claim 1 recites, “a distributed learning system” “wherein the model engine is being operated in accordance with a smart contract…” the scope is unclear because it is not clear  what is operating the model engine and functions performed “in accordance” with a smart contract “to collaboratively produce” a machine learning model. It is also unclear what it is “to enable” two or more entities means. Also it is not clear whether there is also a disable function and what performs. (see In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989)





"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PADMANABHAN (US 11,257,073).
Claims 1, 9 and 17 recite, “a distributed machine learning system” comprising: a memory…; one or more processors for executing a model engine …wherein the model engine being operated in accordance with a smart contract to enable…to collaboratively produce a machine learning model…using blockchain infrastructure…wherein the model engine is configured to execute the computer-readable instructions,…” However, the language of, “one or more processors…for executing a model engine…” and “the model engine being operated…to enable…to collaboratively produce a machine learning model…” are intended use. Giving claim(s) their broadest reasonable interpretation, they are directed to “a distributed machine learning system” and the aforementioned  language directed to  “a model engine” communicatively coupled to “one data source” storing training data and “one data source”  storing testing data, do not provide the requisite structures/elements for the function of “storing” as well as language relating to the model engine being “configured to…” some associated function(s) that are representative of the intended use of the model engine, and thus does not have patentable weight.
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]
Hence, PADMANABHAN teaches, A distributed machine learning system (FIG. 2)(200)(FIG. 3)(300)(FIG. 4)(400) (FIG. 16A)[see 58:15-49],(FIG. 16B)(1605)[see 58:34-49](FIG. 16C)[see 65:37-41](FIG. 18)(1805)[see 70:15-24]
A memory  having computer-readable instructions [see 57:59-62;see also (IPFS) 58:50-61; 69:53-60]
One or more processors  [see 57:59-62;see also (IPFS) 58:50-61; 69:53-70:5]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692